﻿The General Assembly's choice of Mr. Paul Lusaka to preside over the work of its thirty-ninth session gives us cause for real pride, because the recognition of his distinguished qualities is a tribute paid not only to his country, Zambia, but to Africa as a whole. We assure him that the delegation of the Democratic Republic of Madagascar will exert every effort to support the actions he will take under his mandate and on behalf of our common ideals.
173.	We express again to Mr. Jorge Illueca our thanks for the responsible, clear-sighted and committed way in which he presided over the thirty-eighth session, despite the strains involved in his lofty duties.
174.	Finally, my Government is particularly aware of the initiatives taken by the Secretary-General for the benefit of Madagascar and Africa as a whole, and we once again express to him our support and our confidence in his mission of peace and in his determination to return multilateralism to its place of honour.
175.	The exchanges of view that have been taking place during the general debate confirm our belief that, despite certain signs that in other circumstances might have been encouraging, uncertainty persists and disquiet and pessimism are the order of the day. Indeed, in analysing, as we must, the causes for the divisions in our world, we must note that the North and the South are not getting down to a dialogue on the establishment of a new order; the organization of the developing countries is still in an embryonic stage or is split up; there has been a chronic blockage of East-West relations for five years now; and outmoded and inadequate solutions to regional conflicts, the by-products of that tension, are envisaged.
176.	There are some who have settled down into this state of generalized deadlock, and peoples might have adapted to this if it could have been proved to them that the world in which they were living was the best reflection of their rights and aspirations. But during the past few months we have witnessed an onslaught of phenomena, the mere listing of which gives an idea of the insecurity all around us: the repetition of rigid positions; the quest for unilateral advantage; the strengthening of the policy of blocs; the refusal of concessions or compromise; displays of force alternating with appeasement; the diplomacy of brinkmanship and preparation for confrontation. Everything that is happening makes it appear that the three pillars of international co-operation—peace, security and justice—have been reshaped to justify actions motivated by the utmost egotism and a kind of Messianism.
177.	As a non-aligned but committed country, we believe that in East-West relations the natural differences of interests cannot be disregarded and, hence, that nothing can replace peaceful coexistence and detente, which can re-establish peaceful conditions without confusing myth with reality. Much has been said this year about confidence- and security-building measures. Some advocate a global approach based on principles; others prefer a selective, and therefore limited, method. But the peoples, whose consciousness has been raised by the peace movement, need above all the confidence that can replace entrenched positions, deterrence and balance.
178.	Is it not true that if the security interests of everyone, and not merely the great Powers, were taken into account, nuclear deterrence would lose its raison d'etre? Is it not true, too, that confidence would make it possible to emerge from a process which, in the name of balance, has accelerated the race in nuclear and conventional weapons? Finally, is it not true that a commitment to collective, rather than polarized, security could induce peoples to subscribe more frequently to negotiations and to hope for their success, denouncing all provocations that could derail them?
179.	On many occasions we have said that we cannot blindly follow the experts and technicians on their ground. In the United Nations we are obliged to reason in terms of policies that are responsible and designed to ensure the survival of civilization. That is why we wish to lend our support and solidarity to any undertaking that would bring us closer to the fundamental aspiration of the peoples—that is, the restoration of peace. That holds true for the proposals on the prohibition of the militarization of space, the halting of the course of naval armament, the banning of chemical weapons, and a nuclear freeze.
180.	Argument about the complexity of the problems does not justify avoidance of their consideration. Declarations of intention must necessarily be followed by action. Negotiations will be difficult, and the obstacles along the way cannot be minimized. Negotiations will have the merit of making international public opinion better aware and will facilitate application of our collective intelligence to the solution of conflicts in the South.
181.	But let us not be misunderstood. The relaxation of tensions in the North can be brought about only through the reduction of conflicts, and such reduction will be meaningful only if it takes place within the framework of a global approach. We cannot merely say that the solution of regional conflicts depends on the will of the great Powers alone. We all intend to shoulder our responsibilities.
182.	If one thinks about it, the situation in southern Africa would not be what it is if, apart from spheres of influence, some of us were not tempted to be led by the notion of traditional strategic responsibility. Despite our protests, our denunciations and our condemnations, extenuating circumstances are always found for the apartheid regime, which it would seem it would be best to control in order to stabilize the region, putting aside, if need be, black consciousness. Is this not tantamount to ensuring the survival of the minority racist Power in order better to defend values some label democratic in an environment that is viewed as hostile?
183.	But this is only one of many contradictions. We want to put an end to the cycle of violence, yet some discreetly or openly applaud when the cycle of injustice is coupled with the adoption of so-called constitutional reform. Very little importance is attached to the military and economic pressures on the apartheid regime, but these are included in a strategy that should presumably lead to mediation and negotiation. Some advocate pragmatism and patience, but in the name of the struggle against international terrorism they want to do away with SWAPO and the ANC, whose authenticity, representational character and historic role in the liberation of Africa need no longer be demonstrated. The front-line States are being subjected to intolerable blackmail, and none can be fooled as to its purpose. Who could for a single moment believe that the Pretoria regime has suddenly seen the light and the virtues of dialogue, non-aggression and good-neighbourliness? In truth, the only possible answer is an immediate increase in support and international assistance for the front-line States in order to give them the means to face up to aggression that is all the more pernicious since some might support it.
184.	For us, as for the great majority of the Members of the United Nations, the course to be followed is clear. Whatever stratagems may be used, Namibia will become independent. The democratization of political, economic and social relations in South Africa will bring about the day when the black, the white, the Coloured and the Asian populations are free of the apartheid regime and its collaborators. Our dignity as Africans is incompatible with the continuing detention of Nelson Mandela, and we demand his immediate release. We affirm that southern Africa can be an area of true harmony, peace and co-operation only when an end has been put to the political and economic hegemony of the racist regime and to foreign interference.
185.	We also continue to believe that the interplay of strategic and political interests has made decolonization go astray in Western Sahara. After years of bitter discussions, confrontations followed by accommodation, at its last summit conference, Africa succeeded in achieving unanimous agreement on ways and means of restoring peace in the region. Is the scheme proposed by the OAU perhaps not fully in keeping with the principles of the Charter of the United Nations and respect for the inalienable rights of the Saharan people? Has the United Nations perhaps been wrong in supporting it, with the few reservations we are all familiar with?
186.	Such a thesis cannot be sustained, nor can it explain the intransigence of Morocco, the ostracism of certain circles vis-a-vis the Saharan Arab Democratic Republic or the rumours designed to give credit to the argument that the OAU should drop this case in favour of other bodies. The application of the African solution to the Saharan problem should not be unduly delayed by considerations that would mean our shirking our responsibility vis-a-vis the Saharan people. Because we intend to meet this responsibility, we maintain the common African position, which is that there should be a cease-fire and withdrawal of the Moroccan troops from Western Sahara so that there may be a peaceful and fair referendum.
187.	In this connection I should like, on behalf the Democratic Republic of Madagascar, to hail the withdrawal of foreign troops from Chad, which will make it possible for the various factions and groups to meet and try to find a solution that will be in the interests of the people of Chad and in keeping with the resolutions of the OAU, without replacing African and even international solidarity with paternalism.
188.	Finally, as a representative of my President, Mr. Didier Ratsiraka, and of my Government and as a son of that great continent that is the object of so much greed and struggles for influence, I cannot fail to invite my brothers and sisters to settle our political problems first and foremost among ourselves.
189.	The Democratic Republic of Madagascar would be failing in its duty if it did not appeal for awareness of the solidarity and affirmation of the identity of African men and women and their ability to contribute to the solution of the problems afflicting our continent.
190.	The similarities between the situations in southern Africa and western Asia have been mentioned on several occasions, and in such precise and objective terms that it seems unnecessary to revert to them in great detail. I shall therefore confine myself to certain considerations that might help bring about understanding of our position and lay the foundations for analysis.
191.	In 40 years, the fundamental facts of the question of Palestine, at least as regards the United Nations, have remained unchanged. Arbitrariness, domination and exploitation persist in that region, while adjustments introduced following various tensions but with disregard for law and equity have hardly contributed to an acceptable solution. At the same time, the PLO, like every liberation movement, is going through a difficult period which the play of powers in the region have not helped. Thus, there is osculation between solicitude and ostracism, between sympathy and indifference, between ambiguity and support. Finally, the programme drawn up by the Committee on the Exercise of the Inalienable Rights of the Palestinian People is relegated to dead-letter status, as is the international conference proposed by the non-aligned countries. Prospects for negotiations at the Security Council level are hampered by the exclusion of the PLO.
192.	The result is a diplomatic void on the international level, one that cannot be filled by reaffirming Security Council resolution 242 (1967)—at this point largely outdated—nor by the increasing number of unilateral or bilateral initiatives. Such negative factors reflect the internal and external tensions in the region and are being used either to force us to accept faits accomplis or to make us better accustomed to the state of latent war, or even to accept the worst of paradoxes in which a people who have been promised a homeland now have a State, while another people, whose right to a State has been expressly recognized by the United Nations, find themselves being offered a homeland as a kind of consolation prize. In the face of this impermissible disparity, the only solution is the restoration of the rights of the Palestinians and an international guarantee of those rights in order that an end may be put to the suffering and devastation to which the Lebanese and the Palestinians have been subjected for so long.
193.	For the same reasons, in the Iran-Iraq conflict we are following very closely the response to the Secretary-General's three-part appeal for the protection of the civilian populations victimized by a frenzied fratricidal struggle that is casting an unnecessary shadow over the image of non-aligned unity.
194.	In other parts of Asia, we find peoples being caught up between present and past interests that pursue their course without regard to those peoples. From Afghanistan to Korea, the peoples' aspirations to normal relations, to peace, to co-operation and to stability are constantly being frustrated by ideological or strategic considerations.
195.	No one can accept a situation such as that in Cyprus, where a succession of faits accomplis and unilateral steps have taken us ever further from a solution that should have been freely accepted by both communities, equal in rights and obligations. No one can be against the idea that the situation around Afghanistan should return to normal and that the Secretary-General's mediation in that matter should be allowed to continue and lead to direct negotiations. No one thinks of thwarting the joint efforts being made by the States of Indo-China and the States members of the Association of South-East Asian Nations to narrow their differences and to organize co-operation and coexistence among them in accordance with respect for each party's freedom of choice. However, we can demand that in all such actions account be taken of the principles of the Charter of the United Nations and of non-alignment, and, in particular, the principles of sovereignty, territorial integrity and non-interference.
196.	Those are also the principles to which we appeal when we assert the need to normalize the situation in the Korean peninsula and to bring about peaceful, independent reunification there, free from outside interference. In that connection, the proposals recently put forward by the Democratic People's Republic of Korea for tripartite talks constitute a positive contribution towards the resumption of dialogue between North and South Korea.
197.	In Central America and the Caribbean, events in recent months have sounded a note of alarm for the development of international relations. We believed that the proposals of the Contadora Group had been accepted by the parties concerned, and we were already gratified at the fact that Nicaragua had risked the alternative of peace by subscribing to the terms of the Contadora Act on Peace and Co-operation in Central America. Unfortunately, other pre-conditions have been raised, and we very much fear that the opportunity to find a peaceful political solution to all the problems in Central America and the Caribbean may have been frittered away.
198.	Before ending my remarks on this subject, I should like to refer to the question of the Indian Ocean and the Malagasy Islands. My Government reaffirms its determination to continue, within the Ad Hoc Committee on the Indian Ocean, to work for the implementation of General Assembly resolution 2832 (XXVI), containing the Declaration of the Indian Ocean as a Zone of Peace. Any demonstration or escalation of great-Power presence in that area, such as foreign military bases and installations, logistical support services and the stockpiling of nuclear weapons and weapons of mass destruction, contrary to the oft-expressed will of the States of the region, would constitute a flagrant violation of that Declaration. Such activities are liable to jeopardize the independence, sovereignty, territorial integrity and peaceful development of the States of the region.
We are convinced that the immediate convening of the Conference on the Indian Ocean, scheduled to be held at Colombo in the first half of 1985, is the only way of reducing tension in the area. In this connection, the Government of Madagascar regrets that some States, through their negative attitude, have tried in an unwarranted manner to delay the convening of that Conference and, thereby, the summit meeting of interested and concerned States proposed by the President of the Democratic Republic of Madagascar.
199.	As to the Malagasy Islands in the Mozambique Channel and the Indian Ocean, their status as belonging to Madagascar has been confirmed by relevant resolutions of the United Nations and the OAU, as well as by the Movement of Non-Aligned Countries. My Government hopes that the exploratory talks recently held in Paris will be pursued and will contribute to drawing up a solution in keeping with respect for the principles of sovereignty, territorial integrity and mutual advantage.
200.	Lastly, as an island State that contributed to the negotiation and conclusion of the United Nations Convention on the Law of the Sea, Madagascar wishes to reaffirm its support for that legal instrument and to state, further, that the resources of the sea-bed beyond the limits of national jurisdiction are and remain forever the common heritage of mankind. It is for that reason that we deplore any arrangement or mini-treaty, past, present or future that may be prejudicial to the provisions of that Convention.
201.	Like the continued existence of so-called regional conflicts, the economic problems afflicting developing countries remain a subject of great concern for the future of international peace and security. The tentative recovery to be observed in certain industrialized countries has not restored order to monetary and financial markets, nor has it halted the wild fluctuations of exchange rates or brought interest rates down to tolerable levels. The prices of raw- material commodities have continued to fall and the terms of trade have continued to decline, while the spectre of protectionism has arisen.
202.	When the crisis got under way, the third-world countries were urged to carry out economic adjustments, and most of them did so with courage and logic. Their sacrifices, however, have not been recompensed. How, indeed, can the conditions for a sound and lasting economic recovery be re-established when the international environment is not propitious, when the minute growth in exports is swallowed up by the burdensome weight of indebtedness, when the real flow of capital to the developing countries has never been as low as it is today, when so-called austerity measures have increased domestic social tensions and when structural problems inherited from a lengthy colonial period remain? If we add to that the effects of disasters of all kinds, we find we have very little ground for hope and perseverance.
203.	Of course, at times we do see signs of encouragement. The international community seems to have awakened to the daily tragedy of our countries. Africa, which is at the very bottom of the scale of development, is now the focus of attention of assistance organizations. There are many programmes of action, and so-called emergency assistance measures are proliferating.
204.	Without underestimating the need for these measures, we cannot overemphasize, as was done in the Special Memorandum on Africa's Economic and Social Crisis, adopted by the Conference of Ministers of the Economic Commission for Africa, the importance of producing in the United Nations a general, consistent and concerted framework for action to rehabilitate and revitalize African economies. At the same time, we must pursue a global approach to the problem of indebtedness, which cannot be dissociated from that of interest rates.
205.	Indeed, if the industrialized countries refuse to take the necessary measures, or claim that they are powerless to bring down these rates to more tolerable levels, they should at least agree that their effects should be mitigated for the developing countries. Moreover, all of us on both sides must be realistic. Through realism, we can conceive of machinery which would preserve the interests of both the creditors and the debtors, by establishing, for example, a link between debt-servicing and the level of export earnings. This would have the effect of revising certain rules applied by the Club of Paris. Through realism, we should also recognize that the developed countries have something to gain by increasing the flow of assistance for development to the least privileged countries. Through realism once again, we should concede that the conditions attaching to the assistance rendered by Bretton Woods organisms often leads to results contrary to those sought. Through realism, finally, we should not seek to camouflage the asymmetrical and inequitable nature of the processes of adjustment and multilateral control.
206.	These thoughts should not be allowed to obscure the importance of South-South co-operation. Within this context, we recall the proposal of the Democratic Republic of Madagascar for the creation of funds for the development and stabilization of commodity prices. Five years after it was put forward, this proposal remains as relevant and as urgent as ever, because far from wishing to replace arbitrarily international monetary and financial organizations, the machinery proposed would be complementary to them and would represent the contribution of the South to the necessary reform of the current system. A summit conference of third-world countries on economic questions would undoubtedly enable us to go into further detail on our commitment to South-South co-operation.
207.	The solution to our economic problems remains, first and foremost, the responsibility of each country and each Government. For our part, in spite of the political, economic and social costs of adjustment programmes, we have taken important measures for adjustment which have made it possible to obtain encouraging results: reduction of the budgetary deficit, increase of the gross national product, and improvement of current accounts and the trade balance.
208.	An analysis of the conduct of States Members of the United Nations demonstrates that some see the Organization merely as an idea, an abstraction, and would deny it a role in the promotion of harmonious international relations. But this is a paradox which verges on contradiction. Those very States that would deny an institutional role to the United Nations attach disproportionate importance to the votes cast here, instead of considering them, if those States wish to be consistent, as having a purely indicative value with regard to a given situation. Others, however, rise above the essentially evanescent nature of ideas and are struggling to confer on the Organization a positive role of vigilance and monitoring which would reflect the international conscience and make of it a true assembly of peoples, a privileged forum for the exchange and clash of ideas and views among nations.
209.	Our position on all the questions debated at the United Nations is in keeping with the principles of sovereignty, mutual respect and non-interference. We respect the diversity of opinions and divergence of interests which are manifested in this body. We understand that a country can, without necessarily being hostile to us, adopt a mode of conduct different from our own, because outside the bilateral context it acts in accordance with its own principles, its particular commitments and specific priorities.
210.	A member of the Movement of Non-Aligned Countries, we remain true to ourselves by our refusal to become a pawn in the East-West confrontation. Our determined devotion to multilateralism and internationalism reflects our allegiance to the principles and purposes of the Charter of the United Nations, and we share the views and concerns expressed on the subject by the Secretary-General. In the final analysis, the goal of the United Nations, as set forth in the provisions of the Charter, is not to provide a convenient forum for the venting of differences between Member States, or crystallizing their differences; rather, its purpose is to guide us towards the necessary common will to respond to the fundamental aspirations of all our peoples for a world of peace, security and justice. For our part, we assure anyone sharing these views of our readiness and, indeed, our commitment to meet this challenge.
211.	Next year we shall be celebrating the fortieth anniversary of the founding of the United Nations. We should mark this event by making of the Organization the symbol of hope for a desperate mankind threatened with sudden annihilation by unbridled technology; the symbol of a better world where man, having finally restored his dignity, will be able to devote himself increasingly to the service of the common good, that is, the good of the peonies; in short, the symbol of responsibility genuinely shared among nations working together for the most noble causes.
